This proceeding in error is prosecuted upon petition in error and case-made. A motion to dismiss same has been filed by defendant in error, urging a dismissal thereof upon the ground that the case-made is void for two reasons. On the 12th day of June, A.D. 1912, the trial court made an order extending the time within which plaintiffs in error could serve their case-made for a period of 60 days from that date. This period of time expired on the 11th day of August. The case-made was not served during said period of time, and no further extension of time was made within that period. On the 12th day of August a second order of extension was made, and subsequently the case-made was served within the time attempted by this second order *Page 363 
to be granted; but the second order of extension was void, for the reason that it was not made within the statutory three days' time for serving the case-made, nor within any time extended during such period. Soliss v. Davis, 28 Okla. 496,114 P. 609.
A further reason why the second order made on August 12th is void is that at the time of making same the trial judge was without the state, being at that time in the state of Arkansas.Blanchard v. U.S., 6 Okla. 587, 52 P. 736.
The motion to dismiss should be, and is, sustained.
TURNER, C. J., and WILLIAMS and DUNN, JJ., concur; KANE, J., not participating.